DETAILED ACTION
Status of the claims
	Claims 1-14 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yousef (US 20150154853) in view of Lee (US 20110133577).
Regarding claim 1, referring to Fig. 14-16, Yousef disclosed a wearable device for providing message, comprising
a curved haptic actuator installed in at least a part of the strap, 
[0114] Referring to FIGS. 14A and 14B, the bands 150 of a wearable device 100-4 may include a piezoelectric Z using a piezoelectric effect. When an electric field is applied to the piezoelectric Z, a shape of the piezoelectric Z is modified according to the field. {a piezoelectric Z thus haptic actuator} {Fig. 14A-B shows the piezoelectric Z is curved}
Yousef did not disclose wherein the curved haptic actuator comprises: 
a housing having a receiving space defined in the housing, the receiving space and an outer shape of the housing being curved, 
a vibrator disposed in the receiving space, 
a magnetic field generator installed on an inner wall of the housing and generating a magnetic field and applying the generated magnetic field to the vibrator, and 
First, Yousef disclosed further [0063] The actuator may be designed as a piezo or polymer actuator. In this case, the actuator vibrates at a resonance frequency according to a predetermined operation mode. In this regard, the actuator may vibrate at a resonance frequency in a first operation mode and may vibrate at a driving frequency different from the resonance frequency in a second operation mode for a different operation from in the first operation mode.
[0062] In addition, the actuator may be designed to be a coil type. In this case, the actuator includes a fixed permanent magnet and a vibration permanent magnet, a vibration plate, and a coil. In this case, the actuator is designed such that identical polarities of the permanent magnet at a fixed side and the permanent magnet at a vibration side face each other to maintain a state of pushing the vibration plate by applying a repulsive force to the permanent magnet at the vibration side by the permanent magnet at the fixed side before current is supplied to the coil. However, when an electrical signal, that is, current is supplied to the coil due to signal transmission, and the like, according to an operation of the wearable device 100 and a direction of the current is periodically changed, an attractive force or a repulsive force is generated between an electromagnetic field generated through a coil disposed at a central portion of the coil and a magnetic field generated from the permanent magnet at the fixed side, such that the permanent magnet at the vibration side elastically modifies the vibration plate to be moved in a vertical direction, and thus, the vibration permanent magnet vibrates.
Second, referring to Fig. 1-2, Lee teaches a horizontal linear vibration device wherein [0071] An upper case 10 and a lower case 20 are coupled to each other so that they define a space therein. {thus a housing having a receiving space defined in the housing}
[0076] Referring to FIG. 23, the upper case 10 and the lower case 20 can have a "U" shaped structure. Magnets 50 are fixedly coupled to respective inner surfaces of the upper case 10 and the lower case 20. Since the magnets 50 are arranged to face each other, an attracting force is induced between the two magnets 50, and the magnets 50 can be coupled in a staggered arrangement by the attracting force. It is preferred that the upper case 10 and the lower case 20 be provided with coupling protrusions 10c and 20c and coupling recesses 10d and 20d so that they are not in a staggered arrangement when the upper and lower cases 10 and 20 are coupled to each other. 
[0102] The magnets 50 perform an electromagnetic reaction with the coil 40 by generating a magnetic field, thereby driving the coil 40 to move. The magnets 50 are arranged so that they face the coil 40, and are fixedly coupled to the inner upper surface of the upper case 10. { The magnets 50 perform an electromagnetic reaction with the coil 40 by generating a magnetic field  thus}
Third, in the KSR decision, the Supreme Court states that rationales for arriving at a conclusion of obviousness includes (b) simple substitution of one known element for another to obtain predictable results; 
Yousef and Lee are considered to be analogous art because they pertain to a wearable tactile device. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate wherein the curved haptic actuator comprises: a housing having a receiving space defined in the housing, the receiving space and an outer shape of the housing being curved, a vibrator disposed in the receiving space, a magnetic field generator installed on an inner wall of the housing and generating a magnetic field and applying the generated magnetic field to the vibrator for Yousef’s device as a simple substitution. 
Yousef disclose further an input unit configured to receive an input signal from the outside for driving the vibrator 
[0170] When the wearable device 100-7 further include the piezoelectric Z in the bands 150, the piezoelectric Z is connected to a driver 175. The driver 175 applies a driving input for converting an electrical signal according to a control input from the controller 120 to the piezoelectric Z.
Yousef did not disclose so that the curved haptic actuator transmits vibration along the curved direction of the strap.
Lee teaches further [0001] The present invention relates to a vibration motor that is mounted inside an electronic appliance, such as a mobile communication terminal or a game station, and more particularly, to a horizontal vibration device that has a coil attached to a mass, and generates vibration while performing a horizontal reciprocal motion.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate so that the curved haptic actuator transmits vibration along the curved direction of the strap for Yousef’s device as a simple substitution. 
Regarding claim 2, the claim is interpreted and rejected as claim 1. {since for the combined device the vibration is mainly along horizontal motion}
Regarding claim 3, Yousef did not disclose further comprising: an elastic body connecting the inner wall of the housing with the vibrator.
Lee teaches further [0072] Spring connectors 10, to which springs 32 are coupled, are formed on the inner surface of the bracket 11 and on the inner surface of the rear side of the cover 12. The spring connectors 10a can be a protrusion or a recess. The upper case 10 consisting of the bracket 11 and the cover 12 realizes an advantage in that assembly is easy when coupling a mass 31 and the springs 32 to the upper case. {Spring connectors 10 thus an elastic body}
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate an elastic body connecting the inner wall of the housing with the vibrator for the combined device so that it could vibrate properly.
Regarding claim 4, the claim is interpreted and rejected as claim 1 and 3. {since there is a spring connector 10 between the inner wall and the vibrator, the vibrator would not be able to contact the inter wall of the housing}
Regarding claim 6, Yousef did not disclose wherein the vibrator comprises: a mass body; and a magnetic material.
Lee teaches further [0072] Spring connectors 10, to which springs 32 are coupled, are formed on the inner surface of the bracket 11 and on the inner surface of the rear side of the cover 12. The spring connectors 10a can be a protrusion or a recess. The upper case 10 consisting of the bracket 11 and the cover 12 realizes an advantage in that assembly is easy when coupling a mass 31 and the springs 32 to the upper case.
[0030] The coil may be coupled to both sides of the mass so as to be parallel to the bottom surface of the lower case, and the magnets are coupled so as to face the coil.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the vibrator comprises: a mass body; and a magnetic material  for Yousef’s device in order to generate the vibration desired. 
Regarding claim 8, Yousef did not explicitly disclosed wherein a value of the curvature of the housing ranges from 0.01 to 0.066.
However, since the device is used to attach to a person’s wrist, for curvature of a housing to fit the wrist, it would falls in the ranges from 0.01 to 0.066.
Regarding claim 9, for the combined device, since the mass is suspended by the spring connector, due to the weight of the mass, the spring would be bent by the gravity. 
Regarding claim 10, Yousef did not disclose wherein the curved haptic actuator is operable in a plurality of driving modes, provides vibration in a first driving mode, and provides tapping in a second driving mode.
Lee teaches further [0126] Referring to FIGS. 17 and 18, it is possible to provide a plurality of moving units 30 and attach coils 40 to one side of masses 31. The multiple masses 31 can move independently without mutual interference. In this case, a controller (not shown), which separately controls the moving units 30, can be further provided. The controller can generate various vibration modes by individually controlling the vibration characteristics (e.g., latitude, frequency, etc.) of the respective moving units 30. That is, it is possible to generate different vibration modes, for example, in a call-receiving mode, a touch mode, or a game mode of a mobile communication terminal.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the curved haptic actuator is operable in a plurality of driving modes, provides vibration in a first driving mode, and provides tapping in a second driving mode for Yousef’s device in order to generate different messages.
Regarding claim 11, the claim is interpreted and rejected as claim 1
Regarding claim 12, Yousef did not disclose further comprising: a second curved haptic actuator, wherein the second curved haptic actuator comprises: a second housing having a second receiving space defined in the second housing, the second receiving space and an outer shape of the second housing being curved, a second vibrator disposed in the second receiving space, a second magnetic field generator installed on an inner wall of the second housing and generating a magnetic field and applying the generated magnetic field to the second vibrator, and a second input unit configured to receive an input signal from the outside for driving the second vibrator, wherein the second curved haptic actuator is installed on the curved portion of the main body.
Lee teaches further [0126] Referring to FIGS. 17 and 18, it is possible to provide a plurality of moving units 30 and attach coils 40 to one side of masses 31. The multiple masses 31 can move independently without mutual interference. In this case, a controller (not shown), which separately controls the moving units 30, can be further provided. The controller can generate various vibration modes by individually controlling the vibration characteristics (e.g., latitude, frequency, etc.) of the respective moving units 30. That is, it is possible to generate different vibration modes, for example, in a call-receiving mode, a touch mode, or a game mode of a mobile communication terminal.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a second curved haptic actuator, wherein the second curved haptic actuator comprises: a second housing having a second receiving space defined in the second housing, the second receiving space and an outer shape of the second housing being curved, a second vibrator disposed in the second receiving space, a second magnetic field generator installed on an inner wall of the second housing and generating a magnetic field and applying the generated magnetic field to the second vibrator, and a second input unit configured to receive an input signal from the outside for driving the second vibrator, wherein the second curved haptic actuator is installed on the curved portion of the main body for Yousef’s device in order to generate different messages.
Regarding to claim 13, the claim is interpreted and rejected as claim 12. {see Fig. 18-19, the second vibrator has a symmetrical disposition and a shape of the first vibrator 30}
Regarding to claim 14, the claim is interpreted and rejected as claim 12. {“[0126] The multiple masses 31 can move independently without mutual interference. In this case, a controller (not shown), which separately controls the moving units 30, can be further provided.” means the controller can apply a voltage having the same magnitude to both actuator}


Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yousef (US 20150154853) in view of Lee (US 20110133577), in view of Efrati (US 20150156581).
Regarding claim 7, Yousef did not disclose wherein the magnetic field generator comprises: a substrate curved in the same curvature as the housing; and 
Efrati teaches a tactile device wherein [0379] In some embodiments, the coil 1312 and the magnets 1314 are embedded in a flexible substrate (not shown) such as in rubber, in a flexible silicone pad, in a gel, or in similar substrates, with or without the above-mentioned spring 1311.
Yousef and Efrati are considered to be analogous art because they pertain to a tactile device. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the magnetic field generator comprises: a substrate curved in the same curvature as the housing for the combined device as a simple substitution. 
Yousef did not disclose a plurality of coils arranged in the substrate to be spaced apart from each other along the curved direction of the housing.
Lee teaches further [0119] In another embodiment of the invention, the coils and the magnets can be arranged to be perpendicular to the bottom surface. Referring to FIGS. 13 and 14, the coils 40 are coupled to the left and right sides of the magnets 50, and the direction in which the mass 31 moves is perpendicular to the direction of a magnetic field that is magnetized on the magnets 50. { the coils 40 thus a plurality of coils}
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a plurality of coils arranged in the substrate to be spaced apart from each other along the curved direction of the housing for the combined device as a simple substitution. 


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685